IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0241
                             Filed January 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALLEN DANIEL SMUCK,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Hardin County, Paul B. Ahlers,

District Associate Judge.



      A defendant contends the district court abused its discretion in sentencing

him. AFFIRMED.




      Melissa A. Nine of Nine Law Office, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Tyler J. Buller,

Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., Vaitheswaran and Bower, JJ.
                                         2



VAITHESWARAN, Judge.

      Allen Daniel Smuck pled guilty to operating a motor vehicle while

intoxicated, second offense. See Iowa Code § 321J.2 (2013). The district court

sentenced him to a prison term not exceeding two years.

      On appeal, Smuck concedes his sentence “was within the statutory limits

defined by Iowa law” but argues “the sentencing court failed to give adequate

reasons for the sentence imposed.”           “When a sentence is imposed within

statutory limits, it will be set aside only for an abuse of discretion.” State v.

Neary, 470 N.W.2d 27, 29 (Iowa 1991).

      The sentencing court articulated several reasons for the sentence:

      Mr. Smuck, my goals are to provide for your rehabilitation and the
      protection of the community. In trying to achieve those goals, to the
      extent these details have been made known to me, I have taken
      into account your age; your employment history; your family
      circumstances and responsibilities, including your obligations to
      your children; the nature of the offense and facts and
      circumstances surrounding it; your prior criminal history, including
      the fact that this is your sixth lifetime offense and including the fact
      that you were on probation for your fifth lifetime offense when you
      committed this crime; [and] the rehabilitation and the protection of
      the community. . . .
             You are hereby committed to the Director of Adult
      Corrections for a period not to exceed two years. The mittimus on
      that sentence shall issue immediately, and you are hereby
      remanded to the custody of the county sheriff for implementation of
      this sentence and transportation to the Oakdale Medical
      Classification Center to begin serving your prison sentence. You
      are to follow any recommendations for treatment or counseling
      made as a result of your substance abuse evaluation. And you
      shall enroll and complete the drinking driver’s school, if that is not
      done through your programming in the prison system, as soon as
      possible within 60 days of the issuance of this order.
             ....
             Mr. Smuck, I’m not going to sit here and lecture you. I think
      you understand why—or if you don’t, you should understand why
      this sentence is being imposed. I hope [defense counsel’s] forecast
                                        3



       is not accurate and that you do not use this term of incarceration as
       a way to give up on your goal of sobriety and that you don’t spend
       your time just waiting until you can take your next drink. But if
       that’s what you choose to do with this situation, that’s your choice.

We discern no abuse of discretion in this statement of reasons. Contrary to

Smuck’s assertion, the court considered Smuck’s prospect for rehabilitation. The

court’s disposition also did not render treatment and participation in the drinking

driver’s school an “impossibilit[y].”

       We affirm Smuck’s sentence for operating a motor vehicle while

intoxicated, second offense.

       AFFIRMED.